Case 18-50633-KG Doc 84 Filed 09/16/19 Page 1 of 34

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: Chapter 7

OUR ALCHEMY, LLC, et al, Case No. 16-11596 (KG)

(Jointly Administered)
Debtors.

GEORGE L. MILLER, in his capacity as

chapter 7 trustee for the jointly administered

bankruptcy estates of Our Alchemy, LLC and

Anderson Digital, LLC,

Plaintiff, Adv. Proc. No. 18-50633 (KG)

Vv.

ANCONNECT, LLC; ANDERSON M
MERCHANDISERS, LLC; ANDERSON
MERCHANDISERS CANADA, INC; OA
INVESTMENT PARTNERS LLC; OA
INVESTMENT HOLDINGS LLC; VIRGO
INVESTMENT GROUP, LLC; VIRGO
SOCIETAS PARTNERS, LLC; VIRGO
SOCIETAS PARTNERSHIP III (ONSHORE),
L.P.; VIRGO SOCIETAS PARTNERSHIP Il
(OFFSHORE), L.P.; VIRGO SERVICE
COMPANY LLC; ARC ENTERTAINMENT,
LLC; ARDON MOORE; MARK PEREZ; JESSE
WATSON; TODD DORFMAN; BILL LEE;
STEPHEN LYONS; and FREYR THOR,

Re: Adv. Dkt. No. 38 .

Nemec” meee! ape” nae” “eget! “Stee! “eet “Maat int tama nee “Nee” nme Sn ee “Stl” Meme” oe “Soe” Meet” eye” epee! Some” Smet” et” Sm ma Ne”

Defendants.

MEMORANDUM OPINION!

RE: DEFENDANTS ANCONNECT, LLC and ANDERSON MERCHANDISERS, LLC

 

i The Trustee has demanded a trial by jury and does not consent to the Court's entry of
a final jadgment. However, in deciding a motion to dismiss, the Court is not required to
state findings of fact or conclusions of law. See Fed. R. Bankr. P. 7052; Fed. R. Civ. P.
52(a)(3).
Case 18-50633-KG Doc 84 Filed 09/16/19 Page 2 of 34

George L. Miller, in his capacity as Chapter 7 trustee (the “Plaintiff” or “Trustee”)
for the jointly administered bankruptcy estates of Our Alchemy, LLC (“Alchemy”) and
Anderson. Digital, LLC (“Anderson Digital”) (collectively, the “Debtors”), brought this
adversary proceeding against certain affiliates of the Debtors: ANConnect, LLC
(“ANConnect”), Anderson Merchandisers, LLC (“Anderson Merchandisers”), Anderson
Merchandisers Canada, Inc., OA Investment Holdings, LLC and OA Investment Partners,
LLC. The Trustee also brought this action against certain purchasers of Alchemy: Virgo
Investment Group, LLC (“Virgo Investment Group”), Virgo Societas Partners, LLC
(“Virgo Societas”), Virgo Societas Partnership HI (Onshore), L.P. (“Virgo Onshore”),
Virgo Societas Partnership II (Offshore), L.P. (“Virgo Offshore”) and Virgo Service
Company, LLC (“Virgo Service Company”, and collectively the “Virgo Entities”).
Additional defendants include: Arc Entertainment, LLC, Ardon Moore, Mark Perez, jesse
Watson, Todd Dorfman, Bill Lee (“Lee”), Steve Lyons (“Lyons”) and Freyr Thor (“Thor”)
who the Trustee named in their capacities.

The Trustee alleges in Counts One through Five of the thirteen-count complaint
(the “Complaint”) that the Transfers (defined infra) are actually and constructively
fraudulent, preferential and/or constitute unjust enrichment. In this Opinion the Court
addresses defendants ANConnect and Anderson Merchandisers motion to dismiss
Counts One through Five of the Complaint, as asserted against them, pursuant to Federal
Rule of Civil Procedure 12(b)(6) (“Rule 12(b)(6)”), made applicable here by Federal Rule

of Bankruptcy Procedure 7012 (the “Motion”). Purther, ANConnect and Anderson
Case 18-50633-KG Doc 84 Filed 09/16/19 Page 3 of 34

Merchandisers ask the Court to deny in part the Trustee’s request to amend the

Complaint.

JURISDICTION

The Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C.
§§ 157 and 1334. Venue in the District of Delaware is proper pursuant to 28 U.S.C. §§ 1408
and 1409. This is a core proceeding under 28 U.S.C. § 157(b).
FACTS?

This adversary proceeding has several claims against numerous defendants who
also filed motions to dismiss. In this Memorandum Opinion, the Court will only recite
the facts relevant to the Trustee’s claims against ANConnect and Anderson
Merchandisers.

1 The ANConnect Transaction

In 2010, Millennium Entertainment, LLC (“Millennium Entertainment”), now
known as Alchemy, was formed as a film distribution and catalog company. Compl.
28. On August 18, 2014, Calrissian L.P. (“Calrissian”) and the Virgo Entities purchased.
all outstanding equity interests in Millennium Entertainment. Compl. 9 29-30.
Calrissian had no operations or employees, and no real assets other than its equity

interest in Alchemy. Compl. {] 31. Virgo Service Company served as Calrissian’s general

 

2 For purposes of Defendants’ motion to dismiss, the Court “must accept all of the
[Clomplaint’s well-pleaded facts as true, but may disregard any legal conclusions.”
Fowler v. UMPC Shadyside, 578 F.3d 203, 210-11 (3d Cir, 2009).

3 After the sale, Calrissian changed the name of Millennium Entertainment to Our
Alchemy, LLC. Compl. { 32.
Case 18-50633-KG Doc 84 Filed 09/16/19 Page 4 of 34

partner, and Virgo Onshore, Virgo Offshore and Santa Rita Entertainment, LLC as its
limited partners. Compl. { 29.

In January 2015, Alchemy considered acquiring ANConnect’s* physical home
video and digital distribution business including Anderson Digital, LLC.5 Compl. {| 55.
The purported purpose of the acquisition was to make Alchemy an “[uJnstoppable force
with thick competitive barrier to entry, dominating independent film distribution
worldwide.” Compl. 56.

On February 11, 2015, Alchemy and ANConnect executed a Term Sheet indicating
Alchemy’s intent to purchase ANConnect’s “US video and digital distribution business”

fof

and to assume ANConnect's “certain specified liabilities and obligations” for “a multiple
of 4 times estimated Proforma EBITDA of the Physical Business and 6 times estimated
Proforma EBITDA of the Digital Business.” Compl. 57.

On May 7, 2015, Alchemy and ANConnect executed an Asset Purchase Agreement
(“APA”). Compl. { 59. The APA was amended on May 29,2015 and again on June 9, 2015.
Compl. 4 59. The APA described Alchemy’s purchase of the “Business” as ANConnect’s
“home video and digital distribution for motion pictures and other audiovisual media.”

Compl. J 60. Section 2.01 of the APA identified the “Purchased Assets” as including

ANConnect’s 51% membership interest in Anderson Digital. Compl. { 61. The purchase

 

4 ANConnect is the physical distribution arm of, and is wholly owned by, Anderson
Media Corporation. ComplL { 9.

5 Prior to the consummation of the ANConnect Transaction (defined infra), ANConnect
owned a 51% membership interest in Anderson Digital. Compl. {{ 9. Defendants Lyons
and Thor owned the remaining membership interest (24.5% membership interest each).
Compl. ¥f 12-13.
Case 18-50633-KG Doc 84 Filed 09/16/19 Page 5 of 34

price for the “Purchased Assets” was $37,637,347 (the “ Anderson Purchase Price”), which
consisted of (a) $35,893,147 being allocated to the physical segment of the Business and
(b) $1,744,2006 for ANConnect’s 51% membership interest in Anderson Digital, subject to
certain post-closing adjustments. Compl. {] 62. Pursuant to section 2.03 of the APA,
Alchemy assumed certain of ANConnect’s liabilities. Compl. J 63. On July 9, 2015, the
sale closed (the “ANConnect Transaction”). Compl. { 64.

On July 2, 2015, prior to the closing of the ANConnect Transaction, Anderson
Digital wired $1,001,864 into a Bank of America escrow account for the benefit of the
Anderson Digital members. Compl. {| 73. In accordance with ANConnect’s 51%
membership interest, ANConnect received approximately $510,000 of the escrowed
amount. Compl. { 73.

IL. The Merchandising Agreement

On July 9, 2015, Alchemy and Anderson Merchandisers? entered into a
Merchandising Agreement (the “Merchandising Agreement”), which provided that
Alchemy would engage Anderson Merchandisers as a contractor to perform. certain
merchandising services. Compl. { 123. Section 2.1 of the Merchandising Agreement
stated that “[Alchemy] may offset amounts owed by ANConnect, LLC to it under |the

APAI, but only to the extent that such offset is specifically permitted by the APA.” Compl.

 

6 The amount of $1,744,200 was calculated by multiplying Anderson Digital’s estimated
2014 EBITDA of $570,000 by 6 ($570,000 * 6-= $3,420,000) and then deriving 51% of that
sum ($3,420,000 * 51 = $1,744,200). Compl. { 87.

7 Anderson Merchandisers provides in-store merchandising services, and is a wholly-
owned subsidiary of Anderson Media Corporation. Compl. { 10.
Case 18-50633-KG Doc 84 Filed 09/16/19 Page 6 of 34

{ 125 The Merchandising Agreement did not give Anderson Merchandisers the right to
offset. Compl, {| 125.

Section 2.09(b)(iv) of the APA permitted Alchemy to offset amounts owed from
another party in certain circumstances, including “any amounts owed to it by
[ANConnect] . . . that have been agreed by [ANConnect] to be owed,” against “any
amounts that [Alchemy] may owe to [ANConnectl, [or] [Anderson Merchandisers], .. .
pursuant to the Merchandising Agreement.” Compl. { 126. The APA did not give
ANConnect the right to offset. Compl. { 126.

ANConnect owed Alchemy $3,208,314 for post-closing adjustments pursuant to
Section 2.06(a)(iv) of the APA. Compl. { 127, On April 12, 2016, Alchemy told ANConnect
that it could use that money to satisfy an antecedent debt Alchemy owed to Anderson
Merchandisers for services rendered under the Merchandising Agreement. Compl. {| 128.

lil. Reimbursement Fees

In connection with the APA, ANConnect and Aichemy negotiated with third-
party content suppliers to obtain their consent to the assignment of ANConnect’s
contracts to Alchemy. Compl. ¢ 130. Section 2.09 of the APA, entitled “Third Party
Consents,” provided:

To the extent that Seller’s rights under any Contract or Permit constituting

a Purchase Asset, or any other Purchased Asset, may not be assigned to

Buyer without the consent of another Person which has not been obtained .

_, Seller shall use its best efforts to obtain any such required consent(s) from

the Material Content Suppliers as promptly as possible and Seller and

Buyer shall share equally in any costs or fees imposed by any such

Material Content Supplier as a condition to consenting to such

assignment; provided that such costs and fees . . . shall be subject to Buyer's
approval. Compl. {| 130 (emphasis added).
Case 18-50633-KG Doc 84 Filed 09/16/19 Page 7 of 34

The Merchandising Agreement provided that Alchemy would pay
“Reimbursement Fees” to Anderson Merchandisers. Compl. { 131. The Reimbursement
Fees totaled $4,351,000 and represented Alchemy’s reimbursement of half the costs
ANConnect incurred to obtain consents from Material Content Suppliers, per Section 2.09
of the APA. Compl. 132-33. Between July 7, 2015 and July 1, 2016, Alchemy paid
$9.089,775.45 of the Reimbursement Fees to Anderson Merchandisers through several
transfers. Compl. {[ 134.

IV. Alchemy’s Liquidity Concerns

Prior to the July 9, 2015 closing of the ANConnect Transaction, Alchemy faced.
liquidity concerns. Compl. {| 67. The consummation of the ANConnect Transaction
exacerbated Alchemy’s liquidity due to, inter alia, Alchemy’s assumption of certain of
ANConneect’s liabilities under the APA. Compl. 76-82. Just a few weeks after closing,
Alchemy was unable to meet its obligations as they came due. Compl. {/ 76. By April 2016,
50% of Alchemy’s total liabilities were from its assumption of certain of ANConnect’s
liabilities pursuant to the APA. Compl. {[ 82.

Before the ANConnect Transaction closed, Alchemy disclosed information about
the deal to its lender, SunTrust Bank, N.A. (“SunTrust”). Compl. '{ 69, 72. Ina May 29,
2015 presentation, Alchemy told SunTrust that ANConnect’s physical business (which is
primarily based on DVD sales) was in rapid decline. Comp!. ¥ 69. Alchemy further
explained that total revenues in the physical media industry declined from $20.6 billion

in 2006 to only $9.6 billion in 2015, with declines expected to accelerate rapidly through.
Case 18-50633-KG Doc 84 Filed 09/16/19 Page 8 of 34

2021, Compl. { 69. Then on June 23, 2015, Alchemy informed SunTrust that ANConnect’s
third largest supplier of physical product to Walmart in 2014 would terminate its services
in August 2015, Compl. 72. Alchemy estimated that the loss of this relationship would
decrease annual EBITD by approximately $1.4 million. Compl. {[ 72. Alchemy did not
renegotiate the price of the ANConnect Transaction to account for this loss of business.
Compl. {j 72.

Lyons said that “ Alchemy’s acquisition of Anderson Digital's parent company has
been an operational and financial disaster,” because it left Alchemy “experiencing serious
trouble meeting its financial obligations as they c[a]me due, [including obligations] to
vendors and suppliers which are critical to the company’s continued existence.” Compl.
{ 79. Lyons explained that the ANConnect Transaction left an illiquid Alchemy in a state
of “financial triage.” Compl. {| 79.

Vv. Disputed Transfers

The Trustee seeks to avoid and recover the following transfers made pursuant to

the ANConnect Transaction and Merchandising Agreement as fraudulent and

preferential under the Bankruptcy Code and fraudulent under the Delaware Code:
Case 18-50633-KG Doc 84 Filed 09/16/19 Page 9 of 34

 

Transfer
Number

Date of
Transfer

Debtor

Transferee

 

Transferor

Amount

Purpose of the
Transfer

 

1.

July 2, 2015

Anderson
Digital

ANConnect

$510,0000

Anderson
Digital’s
distribution to
members prior to
the closing of the
ANConnect
Transaction

 

July 9, 2015

Alchemy

ANConnect

$29,888,124.40

The cash portion
of the Anderson
Purchase Price

 

July 9, 2015

Alchemy

ANConnect

Greater than
$16,000,000

Alchemy’s
assumption of
liabilities in the
ANConnect
Transaction

 

Between July
7, 2015 and
July 1, 2016

Alchemy

Anderson
Merchandisers

$2,089,775.45

Payment of
Reimbursement
Fees pursuant to

the
Merchandising
Agreement

 

 

April 12,
2016

 

Alchemy

 

Anderson
Merchandisers

 

 

$3,208,314

 

Payment of
services
rendered under
the
Merchandising
Agreement

 

Compl. Ff 208, 221, 227, 241. In the Motion, Defendants ANConnect and Anderson

Merchandisers seck to dismiss the portions of Counts One through Five that relate to

transfers 1-5 (collectively, the “Transfers”). Motion 5-10.

 
Case 18-50633-KG Doc 84 _ Filed 09/16/19 Page 10 of 34

STANDARD OF REVIEW

 

Rule 12(b)(6) provides for dismissal for “failure to state a claim upon which relief
can be granted.” Rule 12(b)(6) is inextricably linked to Federal Rule of Civil Procedure
8(a)(2) (“Rule 8(a)(2)”), which provides that “[a] pleading that states a claim for relief
must contain... a short and plain statement of the claim showing that the pleader is
entitled to relief.” Over a decade ago, in its seminal Twombly decision, the Supreme Court
ushered in the modern era of notice pleading under Rule 8(a)(2). The Court observed that
“Tw]hile a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed
factual allegations, a plaintiff's obligations to provide the ‘grounds’ of his ‘entitle[ment]
to relief’ requires more than labels and conclusions, and a formulaic recitation of the
elements of a cause of action will not do.” Bell Atlantic Corp. 0. Twombly, 550 U.S. 544, 555
(2007) (citations omitted). The Twombly standard is one of “plausibility” and not
“probability” - “it simply calls for enough fact to raise a reasonable expectation that
discovery will reveal evidence of” the necessary element. Id, at 556.

The Supreme Court again addressed the Rule 8{a)(2) notice pleading standard in
its Iqbal decision. See Ashcroft v. Iqbal, 556 U.S. 662, 677-79 (2009). The Iqbal decision
clarifies that the Twombly plausibility standard applies to all civil suits filed in federal
courts and identifies two “working principles” underlying the Twombly decision. Id. at
678. “First, the tenet that a court must accept as true all of the allegations contained in a
complaint is inapplicable to legal conclusions. Threadbare recitals of the elements of a
cause of action, supported by mere conclusory statements, do not suffice.” Id, (citation

omitted). “Second, only a complaint that states a plausible claim for relief survives a

10
Case 18-50633-KG Doc 84 _ Filed 09/16/19 Page 11 of 34

motion to dismiss. Determining whether a complaint states a plausible claim for relief
will... be a context-specific task that requires the reviewing court to draw on its judicial
experience and common sense.” Id, at 679 (citation omitted).

The United States Court of Appeals for the Third Circuit synthesized the preceding
authorities in its Fowler decision:

[A]fter Iqbal, when presented with a motion to dismiss for
failure to state a claim, district courts should conduct a two-
part analysis. First, the factual and legal elements of a claim
should be separated. The District Court must accept all of the
complaint’s well-pleaded facts as true, but may disregard any
legal conclusions. Second, a District Court must then
determine whether the facts alleged in the complaint are
sufficient to show that the plaintiff has a “plausible claim for
relief.” In other words, a complaint must do more than allege
the plaintiff's entitlement to relief. A complaint has to “show”
such an entitlement with its facts. As the Supreme Court
instructed in Igbal, “[w]here the well-pleaded facts do not
permit the court to infer more than the mere possibility of
misconduct, the complaint has alleged—but it has not
‘show[n]’—‘that the pleader is entitled to relief” This
“plausibility” determination will be “a context-specific task
that requires the reviewing court to draw on its judicial
experience and common sense.”

Fowler v. UMPC Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009) (citations omitted). With
these principles in mind, the Court will proceed with its analysis of the Defendants’
motion to dismiss.
DISCUSSION
Defendants ANConnect and Anderson Merchandisers ask the Court to dismiss
partially five counts raised in the Complaint. The counts include: (1) actual fraudulent

transfers based on bankruptcy law; (2) constructive fraudulent transfers based on

11
Case 18-50633-KG Doc 84 _ Filed 09/16/19 Page 12 of 34

bankruptcy law; (3) unjust enrichment; (4) preferential transfers; and (5) fraudulent
transfers based on Delaware state law. The Court will address each count in turn.

L Count One - Avoidance and Recovery of Transfers Pursuant to 11 U.S.C,
§§ 548(a)(1)(A) and 550

In the Complaint’s first count, the Trustee alleges that several transactions linked
to the ANConnect Transaction and Merchandising Agreement constitute actual
fraudulent transfers. Specifically, the Trustee seeks to avoid and recover (a) Anderson
Digital’s $510,000 membership distribution to ANConnect; (b) Alchemy’s cash payment
of $29,888,124.40 and assumption of obligations in excess of $16 million pursuant to the
APA; and (c) Alchemy’s payment of $2,089,775.45 in Reimbursement Fees to Anderson
Merchandisers (collectively, the “ Alleged Fraudulent Transfers”).

“Generally speaking, Federal Rule of Civil Procedure 9(b) requires those
asserting fraudulent transfer claims in bankruptcy proceedings to plead them with
specificity.” Official Comm, Of Unsecured Creditors of Fedders N. Am., Inc. v. Goldman Sachs
Credit Partners L.P. (In re Fedders N. Am, Inc.), 405 B.R. 527, 544 (Bankr. D. Del. 2009).
The Third circuit analyzed the Rule 9(b) standards as follows:

We approach this question mindful of our recent admonition that in

applying Rule 9(b), focusing exclusively on its ‘particularity’ language “is

too narrow an approach and fails to take account of the general simplicity

and flexibility contemplated by the rules.” .. . Rule 9(b) requires plaintiffs

to plead with particularity the “circumstances” of the alleged fraud in order

to place the defendants on notice of precise misconduct of which they are

charged, and to safeguard defendants against spurious charges of immoral

and fraudulent behavior. It is certainly true that allegations of “date, place

or time” fulfill these functions, but nothing in the rule requires them.

Plaintiffs are free to use alternative means of injecting precision and some
measure of substantiation into their allegations of fraud.

12
Case 18-50633-KG Doc 84 _ Filed 09/16/19 Page 13 of 34

Seville Indus. Mach. Corp. v. Southmost Mach. Corp., 747 F.2d 786, 791 (3d Cir. 1984). Further,
“Tt]he requirements of Rule 9(b) are relaxed and interpreted liberally where a trustee, or
trust formed for the benefit of creditors, as here, is asserting the fraudulent transfer claims
_.. Fedders, 504 B.R. at 544. “This is because of the trustee’s inevitable lack of knowledge
concerning acts of fraud previously committed against the debtor, a third party.” fd.

In order to avoid a transfer as actually fraudulent pursuant to section 548(a)(1)(A)
of the Bankruptcy Code, the plaintiff must show that the transfer was made within two
years preceding the petition date and “with actual intent to hinder, delay, or defraud” a
past or future creditor. “Direct evidence of fraudulent intent, however, is often
unavailable and courts usually rely on circumstantial evidence, including the
circumstances of the transaction, to infer fraudulent intent.” Liquidation Tr. of Hechinger
Ino. Co. of Del. v. Fleet Retail Fin. Grp. (In re Hechinger Ino. Co. of Del.), 327 B.R. 537, 550-51
(D. Del. 2005). “When evaluating the circumstances of a transaction, courts have relied
on ‘badges of fraud’ that include: (1) the relationship between the debtor and the
transferee; (2) consideration for conveyance; (3) insolvency or indebtedness of the
debtors; (4) how much of the debtor’s estate was transferred; (5) reservation of benefits,
control or dominion by the debtor; and (6) secrecy or concealment of the transaction.” Td.

“The presence or absence of any single badge of fraud is not conclusive.” Fedders,
405 B.R. at 545. “The proper inquiry is whether the badges of fraud are present, not
whether some facts are absent.” Id. “ Although the presence of a single factor, i.e. badge
of fraud, may cast suspicion on the transferor’s intent, the confluence of several in one

transaction generally provides conclusive evidence of an actual intent to defraud.” Id.

13
Case 18-50633-KG Doc 84 _ Filed 09/16/19 Page 14 of 34

A. Anderson Digital’s $510,000 membership distribution to
ANConnect

Defendant ANConnect argues that Count One should be dismissed with respect
to the $510,000 membership distribution because the Trustee failed to allege any
fraudulent conduct in connection with the transfer. The Defendant further argues that
the Trustee failed to adequately plead the existence of a sufficient number of the badges
of fraud. The Court disagrees.

The Trustee adequately pleaded a sufficient number of badges of fraud to survive
a Rule 12(b)(6) motion. First, the Court finds that the Trustee adequately pleaded a
relationship between the Debtors and the transferee. The Bankruptcy Code defines
“insider” as a “person in control of the debtor’® or an “affiliate,” which includes an
“entity that... owns .. . 20 percent or more of the outstanding voting securities of the
debtor.” 11. U.S.C. § 101(2)(A), (31}(B), (31)(B). According to the Complaint, ANConnect
held a 51% membership interest in Anderson Digital on the day it received the $510,000
membership distribution. Thus, the Trustee adequately pleaded an insider relationship.

Second, the Trustee adequately pleaded insolvency, The Trustee alleged that the
membership distribution made by Anderson Digital on July 2, 2015 reduced the
company’s working capital to $0 and contributed to the severe liquidity issues
experienced by the Debtors in the weeks following the closing of the ANConnect

Transaction. Defendant ANConnect argues that a working capital of $0 actually implies

 

8 The term “person” under the Bankruptcy Code includes corporations. 11. U.S.C. §
101(41).

14
Case 18-50633-KG Doc 84 _ Filed 09/16/19 Page 15 of 34

solvency because the Debtors were able to pay current liabilities from current assets.
However, a close analysis of insolvency is not necessary at this stage in the proceeding.
See Zazzali v, Mott (In re DBSI, Inc), 445 B.R. 344, 349 (Bankr. D. Del, 2011) (“Insolvency is
generally a factual determination not appropriate for resolution in a motion to dismiss.”).
Because the Trustee alleged that Anderson Digital experienced liquidity issues and could
not fund operations? shortly after the membership distribution, the Court finds that the
Trustee adequately pleaded the insolvency badge of fraud.

Finally, the Trustee sufficiently pleaded the badges of fraud related to the amount
of the Debtors’ estate transferred and the consideration for conveyance. The Trustee
alleged that a substantial portion of Anderson Digital’s estate - iz., all capital available to
fund operations - was transferred away in the membership distribution. See Beskrone v.
OpenGate Capital Grp. (In re PennySaver USA Publ’g, LLC), 587 B.R. 445, 461 (Bankr. D. Del.
2018) (finding allegations that debtors transferred away more than they could afford
sufficiently pled badge of fraud regarding how much of debtors’ estate was transferred).
The Trustee further pleaded that Anderson Digital received no consideration for its
membership distribution to ANConnect. Based on these allegations, the Trustee
sufficiently pleaded the existence of a third and fourth badge of fraud. Four badges of

fraud are certainly enough for an actual fraudulent transfer claim to survive a Rule

 

9 Working capital “represents the capital the business has at its disposal to fund
operations.” Dell, Inc. v. Magnetar Glob. Event Driven Master Fund Ltd., 177 A.3d1, 44
n.217 (Del. 2017).

15
Case 18-50633-KG Doc 84 _ Filed 09/16/19 Page 16 of 34

12(b)(6) motion. See id. Accordingly, the Court will deny the Defendants’ motion to
dismiss Count One as it relates to the $510,000 membership distribution.

B. Aichemy‘s cash payment of $29,888,124.40 and assumption of
obligations in excess of $16 million pursuant to the APA

Defendant ANConnect asserts that the Trustee failed to allege any fraudulent
conduct in connection with Alchemy’s payment and assumption of obligations under
the APA. Yet, the Trustee opines that he sufficiently pleaded three badges of fraud:
insolvency, the amount of the debtors’ estate transferred, and consideration for
conveyance. The Court finds that the Trustee adequately pleaded the circumstances
surrounding the ANConnect Pransaction to allow the Court to plausibly infer actual
fraudulent transfers.

With respect to Alchemy’s insolvency, the Complaint describes Alchemy’s poor
liquidity, inability to pay debts as they became due, and indebtedness both before and
after the ANConnect Transaction. The Trustee explains that in the months leading up to
the closing of the ANConnect Transaction, Alchemy defaulted on millions of dollars’
worth of obligations owed to vendors. Compl. | 67-68. Also, emails exchanged
between Alchemy insiders revealed concerns about liquidity and cash flow. Compl. {
67. After the ANConnect Transaction closed, Alchemy’s financial condition continued
to deteriorate and “was in the midst of a crippling liquidity crisis.” Compl. {| 76.
Pursuant to the APA, Alchemy assumed more than $16 million in ANConnect

liabilities, which accounted for about 50% of Alchemy’s total liabilities. Moreover, one

16
Case 18-50633-KG Doc 84 _ Filed 09/16/19 Page 17 of 34

day after the closing of the APA, the Trustee purports that Lee! wrote an email that
listed “[m]anage[ment] [of] negative $5M working capital requirement through
September” as one of Alchemy’s top priorities. Compl. {| 77. Based on these facts, the
Court finds that the Trustee has adequately pleaded the insolvency badge of fraud.

With respect to the amount of the Debtors’ estate transferred, the Trustee alleges
Alchemy transferred its remaining liquidity in the ANConnect Transaction. Specifically,
Alchemy transferred $99 888,124.40 in cash and assumed in excess of $16 million
pursuant to the APA. The email sent by Lee on. July 10, 2015 implies that Alchemy had
negative working capital one day after the ANConnect Transaction closed. Accordingly,
Alchemy could not pay obligations owed to vendors and fund operations. Because the
Trustee sufficiently pleaded that “the amount [transferred] was most likely more than
the Debtors could afford,” he adequately pleaded the badge of fraud related to how
much of the debtors’ estate was transferred. See In re PennySaver LISA Pbl’g, LLC, 587
B.R. at 461.

Lastly, the Trustee asserts he adequately pleaded that Alchemy received less
than reasonably equivalent value in exchange for its transfers in the ANConnect
Transaction. The Complaint alleges that Alchemy’s insiders ignored information about
ANConnect while negotiating the deal, which resulted in a “vastly overinflated”

Anderson Purchase price and the assumption of excessive liabilities. Compl. {jf 69-72.

 

10 Lee served as Alchemy’s Chief Executive Officer until he was fired by the Alchemy
Board of Managers in December 2015. Lee also served on Alchemy’s Board of Managers
during his time with the company.

17
Case 18-50 - |
633-KG Doc 84 Filed 09/16/19 Page 18 of 34

The information Alchemy allegedly failed to consider during negotiations includes: the
sharp decline in ANConnect’s physical media sales, as well as the rapid deterioration of
the entire physical media industry; ANConnect’s solvency following the closing of the
deal; and the termination of ANConnect's relationship with a significant supplier,
which allegedly should have reduced the Anderson Purchase Price by $5.6 million.
Compl. |{ 69-72. Defendant ANConnect counters the Trustee's interpretation of the
facts in the Complaint, at euing that the Complaint actually establishes that the
ANConnect Transaction was the product of arm’s length negotiations between
sophisticated parties and an independent third-party underwriter (SunTrust);
Defendant also opines that a court should not reevaluate the reasonableness of such a
transaction with the benefit of hindsight. After considering the alleged flaws in the
negotiation process and the immediate financial distress caused by the ANConnect
Transaction," the Court finds that the Trustee sufficiently pleaded lack of reasonably
equivalent value.

The Trustee sufficiently alleged three badges of fraud. “The confluence of several
[badges of fraud| in one transaction generally provides conclusive evidence of an actual
intent to defraud.” In re Pennysaver LISA Publ’g, LLC, 587 B.R. at AG1. Thus, the Court will

deny the Defendants’ motion to dismiss Count One as it relates to Alchemy’s cash

ee

i1 Lyons stated that after the ANConnect Transaction closed, “+¢-was immediately
apparent” that “ Alchemy’s acquisition of Anderson Digital’s parent company [was] an
operational financial disaster.” Compl. 4 79.

18
Case 18-50633-KG Doc 84 _ Filed 09/16/19 Page 19 of 34

payment of $29,888,124.40 and assumption of obligations in excess of $16 million
pursuant to the APA.

Cc. Alchemy’s payment of $2,089,775.45 in Reimbursement Fees to
Anderson Merchandisers

Defendant Anderson Merchandisers argues that Count One should be partially |
dismissed with respect to the $2,089,775.45 in Reimbursement Fees Alchemy transferred
to Anderson Merchandisers because the Trustee failed to plead the transfers with the
requisite particularity under Rule 9(b). A “[t}]rustee must specifically identify the
allegedly fraudulent transfers, and he may do so by providing specific facts about (a) the
~ date of the transfer, (b) the amount of the transfer, (c) the name of the transferor, and (d)
the name of the transferee.” Zazzali v. Swenson (In re DBSI, Inc.), No. 10-54649, 2011 WL
1810632, at *3 (Bankr. D. Del. May 5, 2011). Thus, “[aJllegations that a debtor made an
aggregate amount or series of cash . .. transfers over a period of time, without further
particularization, are insufficient to state an intentional fraudulent transfer claim.” Official
Conm. Of Unsecured Creditors v. JP Morgan Chase Bank (In re M. Fabrikant & Sons, Inc.), 394
B.R. 721, 733 (Bankr. S.D.N.Y¥ 2008).

The Trustee alleges that Alchemy transferred $2,089,775.45 of Reimbursement Pees
to Anderson Merchandisers during the period of July 7, 2015 and July 1, 2016. The

Complaint does not identify the number of transfers Alchemy made, or the specific dates
and amounts of those transfers. Instead, it aggregates the transfers into a lump sum over
a one year period. Hence, the Trustee failed to satisfy the heightened pleading standards

of Rule 9(b). The Court will grant the Defendants’ partial dismissal of Count One as it

19
Case 18-50633-KG Doc 84 _ Filed 09/16/19 Page 20 of 34

relates to the $2,089,775.45 in Reimbursement Fees Alchemy transferred to Anderson
Merchandisers. In light of this conclusion, the Court finds it unnecessary to analyze the
Trustee’s argument that it adequately pleaded a sufficient number of the badges of fraud.

Ul. Count Two - Avoidance and Recovery of Transfers Pursuant to 11
U.S.C. §§ 548(a)(1){B) and 550

In the Complaint’s second count, the Trustee pleads that the Alleged Fraudulent
Transfers are constructively fraudulent. In order to avoid a transfer as constructively
fraudulent pursuant to section 548(a)(1)(B) of the Bankruptcy Code, the plaintiff must
show, as is relevant here, that the transfer was (1) made within two years of the petition
date; (2) that the debtor “received less than a reasonably equivalent value in exchange
for such transfer or obligation;” and (3) that the debtor “was insolvent on the date that
such transfer was made ..., or became insolvent as a result of such transfer.” 11. U.S.C,
§ 548(a)(1)(B)G), (4).

A. Anderson Digital’s $510,000 membership distribution fo
ANConnect

The Trustee alleges that the $510,000 transfer from Anderson Digital to
ANConnect on July 2, 2015 constitutes a constructive fraudulent transfer. The
Defendant ANConnect argues that Count Two as it relates to the membership
distribution should be dismissed because the Trustee failed to adequately plead that

Anderson Digital was insolvent at the time of the transfer.!?

 

12'The Defendant does not contest the sufficiency of the Trustee’s allegation that
Anderson Digital received less than reasonably equivalent value in exchange for the
membership distribution.

20
Case 18-50633-KG Doc 84 _ Filed 09/16/19 Page 21 of 34

“Insolvency [is] generally [a] factual determination|] that should be reserved for
discovery.” In re PennySaver USA Pbl’g, LLC, 587 B.R. at 456, “This is because the
determination of insolvency is highly fact-specific and should be based on seasonable
appraisals or expert testimony.” See, e.g., id. at 459; In re DBSI, Inc., 445 BR. at 349. With
this principle in mind and based on the facts discussed above in connection with the
insolvency badge of fraud, see supra Section LA, the Court finds it may plausibly infer
that Anderson Digital was insolvent on July 2, 2015. Thus, the Court will deny the
Defendants’ motion to dismiss Count Two as it relates to Anderson Digital’s $510,000
membership distribution to ANConnect.

B. Alchemy’s cash payment of $29,888,124.40 and assumption of
obligations in excess of $16 million pursuant to the APA

ANConnect argues that Count Two should be partially dismissed with respect to
Alchemy’s payment of $29,888,124.40 and assumption of obligations in excess of S16
million pursuant to the APA because the Trustee failed to adequately plead lack of
reasonably equivalent value. The Court disagrees.

The Third Circuit requires the application of a “totality of the circumstances” test
in determining whether reasonably equivalent value was exchanged for a transfer. See
Mellon Bank, N.A. v. Official Comm. Of Unsecured Credtors of R.M.L., Inc. (In re R.MLL.,
Inc.), 92 F.3d 139, 153 Gd Cir. 1996). The test includes consideration of factors such as

market value, good faith, and whether the transaction was at arm's length. See id. Given

 

3 The Defendant does not contest the sufficiency of the Trustee’s allegation that the
Debtors were insolvent on the date of the transfers.

21
Case 18-50633-KG Doc 84 _ Filed 09/16/19 Page 22 of 34

the wide number of variables to consider, and the less stringent pleading requirements
of Rule 8(a)(2) to constructive fraud claims, “[t[he issue of ‘reasonably equivalent value’
requires a factual determination that cannot be made on a motion to dismiss.” See In re
Qimonda Richmond, LLC, 467 B.R. 318, 327 (Bankr. D. Del. 2012).

Here, ANConnect uses the same argument that it raised against the actual
fraudulent transfer claim: the Trustee failed to adequately plead lack of reasonably
equivalent value because the Complaint alleges that the ANConnect transaction was an
arms length transaction negotiated and consummated in good faith. In the Complaint,
the Trustee alleges that Alchemy ignored information about ANConnect’s business
during the negotiation process, which led to an overinflated purchase price and an
assumption of excess liabilities. Then, the Debtors’ financial condition rapidly
deteriorated after the ANConnect Transaction closed. ANConnect asserts that the
Trustee failed to allege the value it received in the ANConnect Transaction, but such a
determination is not necessary at this stage in the proceeding. See id. Accordingly, the
Trustee adequately pleaded lack of reasonably equivalent value.!4 The Court will deny
the Defendants’ partial dismissal of Count Two as it relates to Alchemy’s cash payment
of $29,888,124.40 and assumption of obligations in excess of $16 million pursuant to the

APA.

 

14 The Court further supports this holding with its analysis of the badge of fraud
concerning lack of reasonable equivalent value. See supra Section LB.

22
Case 18-50633-KG Doc84 Filed 09/16/19 Page 23 of 34

Cc. Alchemy’s payment of $2,089,775.45 in Reimbursement Fees to
Anderson Merchandisers

Defendant Anderson Merchandisers argues that Count Two should be satay
dismissed with respect to the $2,089,775.45 in Reimbursement Fees Alchemy transferred
to Anderson Merchandisers because the Trustee failed to plead the actual date and
amount of each transfer. Also, the Defendant asserts that the Complaint fails to
adequately allege that Alchemy received less than reasonably equivalent value. Again,
the Court disagrees.

Rule (9)(b) does not apply to constructive fraudulent transfer claims. In re M.
Fabrikant & Sons, Inc., 394 B.R. at 735. Instead, a plaintiff must satisfy the less rigorous
pleading requirements under Rule 8(a) when alleging a constructive fraudulent
transfer. Id. Rule 8(a) only requires that the allegations “give the defendant fair notice of
what the plaintiffs claim is and the grounds upon which it rests.” Id. Asa result, “some
of the same courts that rejected the non-particularized allegations of intentional —
fraudulent transfers upheld the sufficiency of the constructive fraudulent transfer
claims based on the same allegations.” See, e.g., [d. at 733-36; Fed. Nat'l Mortg. Ass’n v.
Pinter, No, 04-CV-497, 2006 WL 2802092, at *9 (E.D.N.Y. Sept. 28, 2006) (finding
allegations that aggregated and lumped a series of transfers made over a three to five
year period and failed to identify the number of transfers, the specific dates of the
transfers or the amounts of the transfers “are sufficient to satisfy the notice pleading

standard of Rule 8, but, [with one exception], not the heightened pleading standard

23
Case 18-50633-KG Doc 84 _ Filed 09/16/19 Page 24 of 34

of Rule 9(b)”); Gindi v. Silvershein, No. 93-Civ-8679, 1995 WL 347397, at *4-6 (S.D.N.Y
Dec. 23, 2013).

The Complaint alleges that Alchemy transferred $2,089,775.45 of Reimbursement
Fees to Anderson Merchandisers during the period of July 7, 2015 and July 1, 2016.
These allegations fail to meet the requisite particularity under Rule 9(b) because the
Trustee ageregated the transfers into a lump sum over a one year period. See supra
Section LLC. However, the Trustee satisfies the pleading requirements under Rule 8(a)
because he describes the transferor, transferee, total amount and nature of the transfers,
and the time frame over which the transfers occurred. See, e.g., In re M. Fabrikant & Sons,
Inc., 394 BR. at 733-36; Fed. Nat’l Mortg. Ass’n, 2006 WL 2802092, at *9; Gindi, 1995 WL
347397, at *4-6. These details about the transfers provide Anderson Merchandisers
with fair notice of the Trustee’s claim. Fed. Nat'l Mortg. Ass’n, 2006 WL 2802092, at *9.

The Trustee also satisfies the Rule 8(a) pleading requirements with respect to lack
of reasonably equivalent value. The Defendant asserts that the Reimbursement Fees paid
to Anderson Merchandisers were for reasonably equivalent value because the payments
were on account of an antecedent debt under the APA and Merchandising Agreement. A
transfer that results in a “[rleduction of a preexisting obligation” is for reasonably
equivalent value unless the trustee can show the value was not sufficient. See Elway Co.,
LLP v. Miller (In re Flrod Holdings Corp.), 421 B.R. 700, 714 (Bankr. D. Del. 2010). The
Complaint alleges that both the APA and Merchandising Agreement obligated Alchemy
to the same costs, and the Reimbursement Fees transferred to Anderson Merchandisers

were actually reimbursements for costs incurred by ANConnect. These facts raise

24
Case 18-50633-KG Doc 84 _ Filed 09/16/19 Page 25 of 34

questions as to whether Anderson Merchandisers conveyed any consideration to the
Debtors in exchange for the Reimbursement Fees.!5 Therefore, the Trustee sufficiently
pleaded lack of reasonably equivalent value. The Court will deny the Defendants’ motion
to dismiss Count Two as it relates to the $2,089,775.45 in Reimbursement Fees Alchemy
transferred to Anderson Merchandisers.

Ii. Count Three - Unjust Enrichment

In the Complaint’s third count, the Trustee alleges unjust enrichment claims
against the Defendants. Defendants Alchemy and Anderson Merchandisers seek the
dismissal of these claim. To establish an unjust enrichment claim, the plaintiff must
show: “(1) an enrichment, (2) an impoverishment, (3) a relation between the enrichment
and impoverishment, (4) the absence of justification, and (5) the absence of a remedy
provided by law.” Fimerald Capital Advisors Corp. 0. Bayerische Moteren Weke
Aktiengesellschaft (In re FAH Liquidating Corp.), 572 B.R. 117, 130 (Bankr. D. Del. 2017)
(citing Nemec v. Shrader, 991 A.2d 1120, 1130 (Del. 2010)).

The Defendants argue that the Trustee failed to allege adequately the first four
elements of unjust enrichment because “a claim for unjust enrichment is not available
where, as here, there is an underlying contract.” Defs.’ Reply 20-21. Defendants cite
Kuroda 0. SP]S Holdings, L.L.C., 971 A.2d 872, 891 (Del. Ch. 2009) in support of their

position. However, at the pleading stage “it is entirely acceptable to pursue alternative

 

15 The exact value Alchemy received from Anderson Merchandisers requires a factual
determination that is not suitable at this stage in the proceeding. See In re Qimonda
Richmond, LLC, 467 B.R. at 327,

25
Case 18-50633-KG Doc 84 Filed 09/16/19 Page 26 of 34

theories,” and “it is also well established” that a plaintiff may plead an alternative
unjust enrichment theory even where the pleading contains a contract based claim. In re
FAH Liquidating Corp., 572 B.R. at 131; Lass v. Bank of Am., N.A., 695 F.3d 129, 140 (ist
Cir. 2012).

The Trustee adequately pleads the elements of unjust enrichment. First, the
Trustee pleads sufficient facts showing an enrichment as the Defendants received
payment and/or a reduction of liabilities in each of the Alleged Fraudulent Transfers.
Second, the Trustee alleges that the Debtors suffered an impoverishment as they could
not fund operations or pay vendors after the Alleged Fraudulent Transfers occurred,
Third, the Trustee alleges facts showing a relation between the enrichment and
impoverishment as the Defendants’ receipt of payment and/or reduction of liabilities
from the Alleged Fraudulent Transfers led to the Debtors’ insolvency. Fourth, the
Trustee sufficiently pleads facts showing an absence of justification for the Alleged
Fraudulent Transfers as the Defendants were allegedly insolvent and received less than
reasonably equivalent value in each of the Alleged Fraudulent Transfers.

Finally, the Trustee satisfies the fifth element of its unjust enrichment claims. A
claim for unjust enrichment “can survive a motion to dismiss where it is plausible that
the plaintiff’s other claims may fail and leave the Plaintiff without a remedy at law.” In
re FAH Liquidating Corp., 572 B.R. at 131. Here, it is plausible that the Trustee could be
left without an adequate remedy at law against the Defendants if, for example, his
failure to prove insolvency at a later stage in the proceeding is fatal to his fraudulent

transfer counts. Accordingly, the Court will deny the Defendants’ dismissal of the

26
Case 18-50633-KG Doc 84 _ Filed 09/16/19 Page 27 of 34

unjust enrichment claims contained in Count Three that relate to the Alleged

Fraudulent Transfers.

IV. Count Four - Avoidance and Recovery of Transfers Pursuant to 11
U.S.C. §§ 547(b) and 550

In the Complaint’s fourth count, the Trustee alleges two preference claims
against Anderson Merchandisers. The first claim relates to Alchemy’s payment of
$3 208,314 on April 12, 2016 for services rendered under the Merchandising Agreement;
the second relates to the payment of Reimbursement Fees arising under the
Merchandising Agreement. In order for the Trustee to avoid an allegedly preferential
transfer pursuant to section 547(b) of the Bankruptcy Code, he must satisfy the elements
set forth in the statue itself:

Except as provided in subsections (c) and (i) of this section, the trustee may
avoid any transfer of an interest of the debtor in property —
(1) to or for the benefit of a creditor;
(2) for or on account of an antecedent debt owed by the debtor
before such transfer was made;
(3) made while the debtor was insolvent,
(4) made—
(A) on or within 90 days before the date of the filing of the
petition; ... and
(5) that enables such creditor to receive more than such creditor
would receive if —
(A) the case were a case under chapter 7 of this title;
(B) the transfer had not been made; and
(C) such creditor received payment of such debt to the extent
provided by the provisions of this title.

11 U.S.C. § 547(b). Defendant Anderson Merchandisers argues that the Court should
dismiss both preference claims because (1) two documents that the Complaint “relies

upon show that the alleged preferential transfer of $3,208,314.00 by or on behaif of

27
Case 18-50633-KG Doc 84 _ Filed 09/16/19 Page 28 of 34

[Alchemy] to [Anderson Merchandisers] did not occur”; and (2) the Complaint “fails to
identify any actual transfer” of Reimbursement Fees. Motion 20-22.

A. Alchemy’s payment of $3,208,314 for services rendered under the
Merchandising Agreement

The Defendant argues that two documents cited in the Complaint show that
ANConnect setoff the $3,208,314 on or before February 17, 2016, almost two months
before the alleged preferential transfer to Anderson Merchandisers on April 12, 2016.
Motion 21-22. First, the Complaint references a complaint filed by ANConnect and
Anderson Merchandisers against Alchemy in the Superior Court of the State of
Delaware (the “State Court Complaint”). Compl. | 127. Second, the Complaint
references ANConnect’s proof of claim (“Proof of Claim”). See Compl. { 114, 285-86.
The Defendant asks the Court to take judicial notice of the State Court Complaint and
Proof of Claim because the Complaint “relies upon and incorporates” both documents.

For purposes of Rule 12(b)(6), “a court must consider only the complaint, exhibits
attached to the complaint, matters of public record, as well as undisputedly authentic
documents if the complainant's claims are based upon these documents.” Mayer v.
Belichick, 605 F.3d 223, 230 d Cir. 2010). An extrinsic document may only be
considered on a motion to dismiss if it is “integral to or explicitly relied upon” in the
complaint. In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 8d Cir. 1997).

If a court takes judicial notice of a document, “[t{he fact that a document is
included in the relevant record does not mean that the bankruptcy judge . . . is entitled

to use it for any purpose.” Nantucket Inv’rs Iv, California Fed. Bank (In re Indian Palms

28
Case 18-50633-KG Doc 84 _ Filed 09/16/19 Page 29 of 34

Assocs., LTD), 61 F.3d 197, 205 (3d Cir. 1995). “[A] previously filed court document will
generally not be competent evidence of the truth of the matters asserted therein.” Id.

The Complaint explicitly relies upon the State Court Complaint and Proof of
Claim. The Trustee references the State Court Complaint in paragraphs 112 and 127 of
the Complaint to demonstrate that ANConnect owed Alchemy $3,208,314; and thus
Alchemy could use this amount to offset the debt it owed to Anderson Merchandisers.
See Compl. $f 125-128 (alleging that “ANConnect admitted that it owed [$3,208,314] to
Alchemy in the [State Court Complaint]”). In the Trustee’s turnover claim, which is not
at issue in the instant Motion, the Complaint references the Proof of Claim to establish
that entities were withholding property of the Debtors’ estate. See Compl. {| 114
(alleging that “|t}he Proof of Claim .. . admits that .. . [Anderson Merchandisers
Canada, Inc is... withholding $126,094.69 CAD ... of additional receivables .. .
rightfully belonging to Alchemy”). Therefore, the Court finds that it can consider the
State Court Complaint and Proof of Claim because the Complaint “explicitly relied
upon” both documents.

Yet, the Court agrees with the Trustee’s argument that “the Court [can] only take
judicial notice of the existence of the [State Court Complaint and Proof of Claim], not
the truth of various facts averred by the... Defendants therein.” PL.’s Opp’n 25.
Although a court may consider judicially noticeable facts on a motion to dismiss, the
contents of the State Court Complaint and Proof of Claim are not such a fact. See NC &
VA Warranty Co. v. Fidelity Bank (In re NC & VA Warranty Co.), 554 B.R. 110, 121 (Bankr.

M.D.N.C. 2016) (finding that the court could not take judicial notice of the facts in the

29
Case 18-50633-KG Doc 84 _ Filed 09/16/19 Page 30 of 34

complaint and accept those facts as true); Gordon v. Harrison (In re Alpha Protective Seros.,
Inc.), 531 B.R. 889, 907 (Bankr. M.D. Ga. 2015) (“The Court may take judicial notice that
[a party] has filed a proof of claim, but it cannot take judicial notice of the contents of
that claim because such facts must be evaluated using ordinary evidentiary rules, such
as hearsay and its exceptions,”). Because the Court cannot consider the contents of the
State Court Complaint and the Proof of Claim at this stage of the case, and “must accept
all of the [Clomplaint’s well-pleaded facts as true,” Fowler, 578 F.3d at 210-11, the Court
finds that the Trustee plausibly pleaded Alchemy’s preferential transfer of $3,208,314 to
Anderson Merchandisers on April 12, 2016. Thus, the Court will deny the Defendants’
motion to dismiss Count Four as it relates to Alchemy’s payment of $3,208,314.

B. Alchemy’s payment of Reimbursement Fees pursuant to the
Merchandising Agreement

Defendant Anderson Merchandisers argues that the Trustee’s preferential
transfer claim related to the Reimbursement Fees fails to meet the pleading
requirements under Rule 8(a). In Valley Media Inc. v. Borders, Inc. (In re Valley Media,
Inc.), 288 B.R. 189, 192 (Bankr. D. Del. 2003), the Court determined that “the following
information must be included in a complaint to avoid preferential transfers in order to
survive a motion to dismiss: (a) an identification of the nature and amount of each
antecedent debt and (b) an identification of each alleged preference transfer by (i) date,
(ii) name of debtor/ transferor, (itt) name of transferee and (iv) the amount of the
transfer.” However, many courts have criticized and rejected the heightened pleading

standard set out in In re Valley Media. See, e.g., Official Comm. of Unsecured Creditors v.

30
Case 18-50633-KG Doc 84 _ Filed 09/16/19 Page 31 of 34

Brandywine Apartments, 313 B.R. 370, 373 (Bankr. D. Del. 2004) (explaining that “the
| specificity demanded by Valley Media” is “inappropriate and unnecessarily harsh,” and
goes beyond what Rule 8 requires); In re Ice Cream Liquidation, Inc., 319 B.R. 324, 340-41
(Bankr. D. Conn. 2005) (rejecting the In re Valley Media standard), In re Green Field Energy
Seros., Inc., No. 15-50262, 2015 WL. 5146161, at *13 (Bankr. D. Del. Aug. 31, 2015)
(rejecting the In re Valley Media standard as “unduly restrictive”).

While the Court rejects the In re Valley Media standard as “unduly restrictive,” see
In re Green Field Energy Servs., Inc., 2015 WL 5146161, at *13, the Court still finds that the
Trustee failed to satisfy the pleading requirements under Rule 8(a). The Complaint only
asserts that the Trustee seeks to avoid “Reimbursement Fees paid by Alchemy to
Anderson Merchandisers between April 1, 2016 and the Petition Date.” Compl. { 227.
The Trustee does not state the dates or values of the transfers that occurred between
April 1, 2019 and July 1, 2019. When the Complaint only identifies the transferor and
transferee, the Court cannot plausibly infer that a preferential transfer exists. See cf. id. at
_ *4, *13 (finding that the plaintiff sufficiently pleaded a preference claim when he
provided the transferor, transferee and total amount of the transfers). Therefore, the
Court will grant the Defendants’ motion to dismiss Count Four as it relates to the
transfer of Reimbursement Fees.

V. Count Five - Avoidance and Recovery of Transfers Pursuant to 6 Del. C.
§§ 1304(a) and 1305(a), and 11. U.S.C §§ 544 and 550

In the Complaint’s fifth count, the Trustee pleads that the Alleged Fraudulent

Transfers are actual and constructive fraudulent transfers under the Delaware Uniform

31
Case 18-50633-KG Doc 84 Filed 09/16/19 Page 32 of 34

Fraudulent Transfer Act (“DUFTA”). See DEL. CODE ANN. tit. 6, §§ 1304(a), 1305(a). The
Third Circuit recognizes the similarities between the fraudulent transfer provisions in
DUFTA and the Bankruptcy Code:

The relevant DUFTA and Bankruptcy Code provisions are nearly identical,

and Delaware courts have interpreted and applied them uniformly.

“Because Delaware has adopted the Federal UFTA, a statute that was itself

modeled on Section 548 of the Bankruptcy Code . . . Delaware courts

generally recognize that our state and the federal fraudulent transfer

statutes’ principles are substantially the same.” DUFTA is “virtually a

carbon copy of the fraudulent transfer law under the Bankruptcy Code”

and “the result under Delaware law should be the same as the outcome

under the Bankruptcy Code.”

Crystallex Int'l Corp. v. Petroleos De Venezuela, S.A., 879 F.3d 79, 85-86 8d Cir.
2018) (citations omitted). The Trustee and Defendants both agree that the Court's
disposition of the Motion on Counts One and Two should apply equally to
Count Five. Thus, the Court adopts its holdings from Sections I and I above.

With respect to the DEL. CODE ANN. tit. 6, § 1304(a) claims, the Court will deny the
dismissal of Count Five as it relates to Anderson Digital’s membership distribution and
Alchemy’s payment and assumption of liabilities pursuant to the APA. Further, the Court
will dismiss Count Five as it relates to Alchemy’s payment of Reimbursement Fees.

With respect to the DEL. CODE ANN. tit. 6, § 1305(a) claims, the Court will deny the
dismissal of Count Five as it relates to all the Alleged Fraudulent Transfers.

VI Leave to Amend

Rule 15(a), made applicable here by Bankruptcy Rule 7015, provides that “a party

may amend its pleading only with the opposing party’s written consent or the court's

leave. The Court should freely give leave when justice so requires.” Ped. R. Civ. P.

32
Case 18-50633-KG Doc 84 _ Filed 09/16/19 Page 33 of 34

15(a)(2). Granting such leave is within the court's discretion and courts liberally allow
amendments. See, e.g., Valley Media, Inc. v. Borders, Inc. (In re Valley Media, Inc.), 288 B.R.
189, 192-93 (Bankr, D. Del. 2003); In re Crucible Materials Corp., 2011 WL 2669113, at *4-5
(Bankr. D. Del. Jul. 6, 2011). However, “denial of leave to amend is justified if there is
undue delay, bad faith, a dilatory motive, prejudice or futility.” In re Valley Media, 288
B.R. at 193 (citing In re Burlington Coat Factory Sec. Litig., 114 F.3d at 1434).

In a footnote, the Trustee seeks leave to amend in the event the Court dismisses
any of his claims. See Pl.’s Opp’n 32 n.22. The district court previously observed that
where a plaintiff only requested leave to amend in a footnote in a response in opposing
a motion to dismiss, doing so was not the proper method to seek leave to amend. Maliouk
v. Ameripark, LLC, 694 Fed. Appx. 705, 710-11 (11th Cir. 2017) (citing Posner v. Essex Ins.
Co., Ltd., 178 F.3d 1209, 1222 (11th Cir. 1999) (“Where a request for leave to file an
amended complaint simply is imbedded within an opposition memorandum, the issue
has not been raised properly.”)). Moreover, a plaintiff's request for leave to amend a
complaint is improper without indicating the particular grounds on which amendment
is sought. Mackereth v. Kooma, Inc., 2015 WL 2337278, at *12 (B.D. Pa. May 14, 2015)
(quoting ULS. ex rel Zizic v. Q2Administrators, LLC, 728 B.3d 228, 243 (3d Cir. 2013))
(denying plaintiff's footnote request for leave to amend the response in opposition to
defendants’ motion to dismiss).

The Trustee had the opportunity to amend his Complaint within twenty-one days
when he received service of ANConnect’s and Anderson Merchandisers’s Motion. Fed.

R. Civ. P. 15(a)(1)(B). The Trustee was on notice of the possibly deficient Complaint but

33
Case 18-50633-KG Doc 84 _ Filed 09/16/19 Page 34 of 34

opted to oppose the Motion instead of amend. The Court will deny the Trustee’s request
for leave to amend based on procedural infirmities. The Court is not making a finding of
undue delay, bad faith, a dilatory motive, prejudice or futility. Rather, the Court finds
that a request for leave to amend a complaint that is merely embedded in a footnote of
an opposition memorandum to a motion to dismiss is improper.
CONCLUSION

For the foregoing reasons, the Court grants in part and denies in part the Motion.

The Trustee is directed to prepare and circulate a form of order which reflects the Court's

rulings and thereafter to submit the proposed order to the Court.

 

{
\
Dated: September 16, 2019 K 24, ii swf LY:
KRVIN GROSS, U.SBJ.

 

34
